 


109 HR 4396 IH: National Vaccine Authority Act
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4396 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Mr. Crowley (for himself and Mr. Gene Green of Texas) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To establish the National Vaccine Authority within the Department of Health and Human Services. 
 
 
1.Short titleThis Act may be cited as the National Vaccine Authority Act. 
2.National Vaccine AuthorityTitle XVII of the Public Health Service Act (42 U.S.C. 300u et seq.) is amended by adding at the end the following section: 
 
1711.National Vaccine Authority 
(a)In generalThere is established within the Department of Health and Human Services an administrative unit to be known as the National Vaccine Authority. There shall be in such Department the position of Assistant Secretary for Vaccines. The Assistant Secretary shall be the head of the National Vaccine Authority, and shall be appointed by and shall report to the Secretary. The Secretary shall carry out this section acting through the Assistant Secretary. 
(b)Federal and private vaccine contracts; quantities; locations 
(1)In generalThe Assistant Secretary for Vaccines (in this section referred to as the Assistant Secretary) shall ensure that the National Vaccine Authority serves as the central clearinghouse for the Department of Health and Human Services with respect to Federal and private contracts for the purchase or distribution of vaccines. The Assistant Secretary shall monitor the supply and distribution of vaccines under such contracts, including ongoing monitoring of the location of vaccines under the contracts. 
(2)Authority for federal contractsThe Assistant Secretary shall enter into contracts to increase production of vaccines when necessary. 
(3)ConsultationThe Assistant Secretary shall consult with manufacturers of vaccines in order to determine the availability of vaccines. 
(c)Supervision of identification of vaccine strains 
(1)In generalThe Assistant Secretary shall oversee the identification of vaccine strains. 
(2)Centers for disease control and preventionThe Assistant Secretary shall establish, and periodically review and as appropriate revise, time tables by which the Director of the Centers for Disease Control and Prevention is required to identify the strains necessary to produce vaccines. 
(d)Monitoring of vaccine productionThe Assistant Secretary shall identify any delays in the production of vaccines and shall ensure that such delays are accounted for as the delays occur. 
(e)Supervision of vaccine distributionThe Assistant Secretary shall oversee and monitor the distribution of vaccines. In carrying out the preceding sentence, the Assistant Secretary shall identify parties to contracts for the distribution of vaccines and the entities with responsibilities under the contracts for the distribution of the vaccines, including pursuant to third-party contracts. In the event of a delay in the distribution of vaccines, the Assistant Secretary shall identify the reasons for the delay. 
(f)Emergency response and contingency planThe Assistant Secretary shall develop, and periodically review and as appropriate revise, an emergency response and contingency plan regarding vaccines. 
(g)Commission on juvenile vaccinesThe Assistant Secretary shall establish a commission to determine the current state of juvenile vaccines. 
(h)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2006 through 2010.. 
 
